                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     BANK OF AMERICA, N.A.,                                   Case No. 2:15-CV-1768 JCM (CWH)
                 8                                            Plaintiff(s),                    ORDER
                 9            v.
               10      SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Bank of America, N.A.’s (“BANA”) motion for
               14     reconsideration. (ECF No. 163). Defendant SFR Investments Pool 1, LLC (“SFR”) filed a
               15     response (ECF No. 169), to which BANA replied (ECF No. 171).
               16            Also before the court is BANA’s motion to file supplemental authorities in support of its
               17     motion for reconsideration. (ECF No. 172). SFR filed a response. (ECF No. 173). BANA did
               18     not file a reply and the time to do so has passed.
               19            Also before the court is BANA’s second motion to file supplemental authorities in support
               20     of its motion for reconsideration. (ECF No. 174). SFR filed a response. (ECF No. 175). BANA
               21     has not filed a reply and the time to do so has passed.
               22     I.     Facts
               23            This action arises from a dispute over real property located at 3917 Jamison Park Lane,
               24     North Las Vegas, Nevada 89032 (the “property”). (ECF No. 1).
               25            Cross-defendant Donald Gould purchased the property on November 18, 2009. (ECF No.
               26     1). Gould financed the purchase with a loan in the amount of $142,373.00 from Ryland Mortgage
               27     Company (“Ryland”). Id. Ryland secured the loan with a deed of trust, which it recorded on
               28     November 20, 2009. Id. On July 21, 2011, BAC home Loans Servicing, LP f/k/a Countrywide

James C. Mahan
U.S. District Judge
                1     Home Loan Servicing, LP (“BAC”) acquired all beneficial interest in the deed of trust via an
                2     assignment, which BAC recorded with the Clark County recorder’s Office. Id. BAC subsequently
                3     merged into BANA. Id.
                4            On December 9, 2011, Davyn Ridge Homeowners Association (“Davyn Ridge”), through
                5     its agent Nevada Association Services, Inc. (“NAS”), recorded a notice of delinquent assessment
                6     lien (“the lien”) against the property for Gould’s failure to pay Davyn Ridge in the amount of
                7     $1,262.70. Id. On January 30, 2012, Davyn Ridge recorded a notice of default and election to sell
                8     pursuant to the lien, stating an amount due of $2,448.50. Id.
                9
              10             In an attempt to exercise its right of redemption, BANA requested from Davyn Ridge the
              11      superpriority amount of the line. (ECF No. 59-7). Davyn Ridge did not reply to BANA’s request.
              12      See (ECF No. 59-7). BANA, thereby, used a payoff ledger for a different property in the same
              13      development to calculate the superpriority amount as $585.00, the sum of nine months of
              14      assessments. Id. On March 15, 2012, BANA sent a letter and a check in that amount to Davyn
              15      Ridge. Id. The letter explained that the check was the sum of nine months of common assessments
              16      and intended to pay off the superpriority portion of the lien. Id. Davyn Ridge rejected the check
              17      without explanation. See id.
              18             On June 6, 2012, Davyn Ridge recorded a notice of foreclosure sale against the property.
              19      (ECF No. 59-6). On September 14, 2012, Davyn Ridge sold the property in a nonjudicial
              20      foreclosure sale to defendant Thomas Jessup. (ECF No. 59-8). On September 20, 2012, Jessup
              21      recorded the deed of foreclosure with the Clark County recorder’s office. Id. On April 3, 2013,
              22      SFR acquired the property via a grant, bargain, sale deed, which it recorded with the Clark County
              23      recorder’s office on April 8, 2013. (ECF No. 59-11).
              24             On September 14, 2015, BANA filed a complaint, alleging four causes of action: (1) quiet
              25      title/declaratory judgment against SFR; (2) breach of NRS 116.1113 against the HOA; (3)
              26      wrongful foreclosure against the HOA; and (4) injunctive relief against SFR. (ECF No. 1). The
              27      court subsequently dismissed claims (2) through (4) in an order granting the HOA’s motion to
              28      dismiss (ECF No. 13) but allowed BANA’s claim for quiet title/declaratory judgment to proceed.

James C. Mahan
U.S. District Judge                                                  -2-
                1     (ECF No. 58). On May 16, 2018, the court entered judgment in favor of defendants, holding that
                2     the foreclosure sale extinguished BANA’s deed of trust. (ECF Nos. 160, 161).
                3             On September 13, 2018, the Nevada Supreme Court issued a ruling clarifying how courts
                4     should apply NRS 116.3116 et seq. (“Chapter 116”)—the statute that Davyn Ridge relied on when
                5     it foreclosed on the property. See Bank of America, N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113,
                6     121 (Nev. 2018) (Bank of America). In light of this intervening change in controlling law, the
                7     court now reconsiders its prior order pursuant to BANA’s motion for reconsideration (ECF No.
                8     162).
                9     II.     Legal Standard
              10              A motion for reconsideration “should not be granted, absent highly unusual
              11      circumstances.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880
              12      (9th Cir. 2009). “Reconsideration is appropriate if the district court (1) is presented with newly
              13      discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)
              14      if there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5 F.3d
              15      1255, 1263 (9th Cir. 1993); see Fed. R. Civ. P. 60(b).
              16              Rule 59(e) “permits a district court to reconsider and amend a previous order,” however
              17      “the rule offers an extraordinary remedy, to be used sparingly in the interests of finality and
              18      conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
              19      (internal quotations omitted). A motion for reconsideration is also an improper vehicle “to raise
              20      arguments or present evidence for the first time when they could reasonably have been raised
              21      earlier in litigation.” Marlyn Nutraceuticals, 571 F.3d at 880.
              22      III.    Discussion
              23              As a preliminary matter, the court will grant BANA’s motions to file supplemental
              24      authorities (ECF Nos. 172, 174) pursuant to Local Rule 7-2(g) as the materials therein include new
              25      mandatory authority on the application of Chapter 116.
              26              BANA argues that, in light of the Nevada Supreme Court’s recent holding in Bank of
              27      America, BANA tendered the superpriority portion of the lien and prevented the foreclosure sale
              28      from extinguishing the deed of trust. (ECF Nos. 163, 174). The court agrees.

James C. Mahan
U.S. District Judge                                                  -3-
                1            Under NRS 116.31166(1), the holder of a first deed of trust may pay off the superpriority
                2     portion of an HOA lien to prevent the foreclosure sale from extinguishing the deed of trust. See
                3     Nev. Rev. Stat. § 116.31166(1); see also SFR Investments, 334 P.3d at 414 (“But as a junior
                4     lienholder, BOA could have paid off the SHHOA lien to avert loss of its security . . .”). The
                5     superpriority portion of the lien consists of “the last nine months of unpaid HOA dues and
                6     maintenance and nuisance-abatement charges,” while the subpriority piece consists of “all other
                7     HOA fees or assessments.”         SFR Investments, 334 P.3d at 411; Horizons at Seven Hills
                8     Homeowners Association v. Ikon Holdings, LLC, 373 P.3d 66 (Nev. 2016).
                9            In Bank of America, the Nevada Supreme Court held that a foreclosure sale did not
              10      extinguish a first deed of trust when Bank of America, the holder of the deed of trust, used the
              11      HOA’s representations to calculate and tender the sum of nine months of delinquent assessments.
              12      Bank of America, N.A. v. SFR Invs. Pool 1, LLC, No. 70501, 2018 WL 4403296 at *6 (Nev. Sept.
              13      13, 2018). Although the superpriority portion of an HOA lien typically includes maintenance and
              14      nuisance abatement charges, the court held that “Bank of America tendered the correct amount to
              15      satisfy the superpriority portion of the lien . . . [because] the HOA did not indicate that the property
              16      had any charges for maintenance or nuisance abatement.” Id. at *2.
              17             In Bank of America, the Nevada Supreme Court held that a foreclosure sale did not
              18      extinguish a first deed of trust when Bank of America, the holder of the deed of trust, used the
              19      HOA’s representations to calculate and tender the sum of nine months of delinquent assessments.
              20      Bank of America, N.A. v. SFR Invs. Pool 1, LLC, 427 P.3d 113, 121 (Nev. 2018). Although the
              21      superpriority portion of an HOA lien typically includes maintenance and nuisance abatement
              22      charges, the court held that “Bank of America tendered the correct amount to satisfy the
              23      superpriority portion of the lien . . . [because] the HOA did not indicate that the property had any
              24      charges for maintenance or nuisance abatement.” Id. at 118.
              25             As in Bank of America, Davyn Ridge has not indicated that the property had any charges
              26      for maintenance or nuisance abatement. See Bank of America, 427 P.3d at 118. Thus, when BANA
              27      sent a check for nine months of assessments to Davyn Ridge, it properly tendered the superpriority
              28      portion of the lien. See (ECF No. 59-7). Indeed, it makes no difference that BANA relied on a

James C. Mahan
U.S. District Judge                                                    -4-
                1     ledger from a different property subject to the same HOA common assessments to calculate the
                2     amount of the superpriority portion of the lien, as BANA tendered an amount that undisputedly
                3     represented nine months of assessments. See Bank of America, 427 P.3d at 118; see also Tyrone
                4     & In-Ching, LLC v. U.S. Bank, N.A., 430 P.3d 533 (Nev. 2018); see also NV Eagles, LLC v.
                5     Christiana Trust, 429 P.3d 1254 (Nev. 2018).
                6            Therefore, the nonjudicial foreclosure sale did not extinguish the deed of trust. See Bank
                7     of America, 427 P.3d at 121 (“It follows that after a valid tender of the superpriority portion of an
                8     HOA lien, a foreclosure sale . . . cannot extinguish the first deed of trust”).
                9     IV.    Conclusion
              10             Accordingly,
              11             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that BANA’s motion for
              12      reconsideration (ECF No. 163) be, and the same hereby is, GRANTED.
              13             IT IS FURTHER ORDERED that BANA’s motion to file supplemental authorities (ECF
              14      No. 172) be, and the same hereby is, GRANTED.
              15             IT IS FURTHER ORDERED that BANA’s second motion to file supplemental authorities
              16      (ECF No. 174) be, and the same hereby is, GRANTED.
              17             IT IS FURTHER ORDERED that the court order filed on May 16, 2017, (ECF No. 160)
              18      be, and the same hereby is, VACATED.
              19             The clerk shall enter judgment accordingly.
              20             DATED January 15, 2019.
              21                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -5-
